MEMORANDUM **
Peggie Burg appeals pro se the district court’s dismissal of her 42 U.S.C. § 1983 action, seeking damages based on her allegations that then-state court Judge Velasco violated her constitutional rights when he dismissed her state malpractice action and refused to allow Burg to be represented by a person not admitted to the Arizona state bar.
Judges are absolutely immune from civil liability for damages for acts performed in their judicial capacity. See Duvall v. County of Kitsap, 260 F.3d 1124, 1133 (9th Cir.2001). Because Burg complained only of Judge Velasco’s judicial acts, the district court properly concluded that Burg’s claims were barred by absolute judicial immunity. Id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.